Citation Nr: 1811332	
Decision Date: 02/22/18    Archive Date: 03/06/18  

DOCKET NO.  13-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cutanea tarda.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chloracne.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart murmur.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a connective tissue disorder.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a vision disability in the right eye.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for Parkinson's disease.  

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lupus erythematosus.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for depression. 

13.  Entitlement to service connection for the Veteran's cause of death.  

14.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).  

15.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), to include dementia.

16.  Entitlement to service connection for lupus erythematosus, to include sores.

17.  Entitlement to service connection for a bilateral leg disability.

18.  Entitlement to service connection for a bilateral hip disability.

19.  Entitlement to service connection for a bilateral shoulder disability.  

20.  Entitlement to service connection for residuals of a shrapnel wound to the chest.

21.  Entitlement to service connection for diabetes. 

22.  Entitlement to service connection for incontinence. 

23.  Entitlement to service connection for congestive heart failure (CHF).

24.  Entitlement to service connection for hepatitis.  

25.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.

26.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  The Veteran died in July 2009, and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  An October 2007 rating decision declined to reopen the claims for service connection for cutanea tarda, a bilateral hearing loss disability, chloracne, a heart murmur, hypertension, a connective tissue disorder, a vision disability of the right eye, peripheral neuropathy, and lupus erythematosus, and it denied the claims for service connection for a CVA with dementia, a bilateral leg disability, tinnitus, depression, residuals of a shrapnel wound to the chest, diabetes, incontinence, and CHF.  A May 2008 rating decision denied the claim for SMC based on the need for aid and attendance or by reason of being housebound.  A November 2009 rating decision declined to reopen the claim of entitlement to service connection for Parkinson's disease, and it denied the claims of entitlement to service connection for COPD, a bilateral hip disability, a bilateral shoulder disability, hepatitis, and the Veteran's cause of death.  A March 2011 decision denied the Appellant's claim of entitlement to death pension benefits as of October 1, 2010.  

This appeal was previously before the Board in June 2015.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the claims of entitlement to service connection for lupus erythematosus and service connection for sores were developed as two separate issues.  Upon review of the record, the Board has recharacterized these claims into a single issue because the claims relate to a single symptomatology.  The Board will consider entitlement to service connection for both lupus erythematosus and sores on the merits, and the Board finds that such recharacterization does not prejudice the Appellant.  


FINDINGS OF FACT

1.  A March 1998 rating decision denied the claim for service connection for hypertension.  

2.  The evidence received since the March 1998 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  A June 2006 Board decision declined to reopen the claims for service connection for a bilateral hearing loss disability, chloracne, a heart murmur, and peripheral neuropathy, and it denied the claims for service connection for cutanea tarda, a connective tissue disorder, a vision disability of the right eye, Parkinson's disease, and lupus erythematosus.

4.  The evidence received since the June 2006 Board decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims for service connection for cutanea tarda, a bilateral hearing loss disability, chloracne, a heart murmur, a connective tissue disorder, a vision disability of the right eye, peripheral neuropathy, and Parkinson's disease.

5.  The evidence received since the June 2006 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for lupus erythematosus.

6.  The evidence is in equipoise as to whether a relationship exists between the Veteran's tinnitus and his active duty service.

7.  The evidence is in equipoise as to whether a relationship exists between the Veteran's depression and his service-connected posttraumatic stress disorder.

8.  The Veteran died on July [REDACTED], 2009, and the cause of death was listed as respiratory failure.  CVA was listed as a significant condition contributing to the Veteran's death but not resulting in his underlying cause of death, and tobacco use was additionally listed as contributing to the Veteran's death.

9.  The weight of the evidence is against a finding that the Veteran's cause of death was due to service or any incident of service.

10.  Neither a CVA with dementia, nor COPD, nor lupus erythematosus, nor a bilateral leg disability, nor a bilateral hip disability, nor a bilateral shoulder disability was due to service or any incident of service.  

11.  Before his death, the Veteran did not have residuals of shrapnel wounds, diabetes, a disability resulting in incontinence, CHF, or hepatitis.

12.  The Veteran, as the result of service-connected disability, did not have an anatomical loss or loss of use of both feet, or of one hand and one foot, or have blindness in both eyes with visual acuity of 5/200 or less, nor was he permanently bedridden, nor was he so helpless as to be in need of regular aid and attendance of another person.

13.  The Appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse with no dependent children.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The June 2006 Board decision is final.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2005).

3.  New and material evidence has not been received sufficient to reopen the claims for service connection for cutanea tarda, a bilateral hearing loss disability, chloracne, a heart murmur, hypertension, a connective tissue disorder, a vision disability of the right eye, peripheral neuropathy, and Parkinson's disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

4.  New and material evidence has been received sufficient to reopen the claim for service connection for lupus erythematosus.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

5.  The criteria for service connection for tinnitus and depression have been met. 38 U.S.C. §§ 1110, 1116, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death, nor is the Veteran's death otherwise related to active duty service.  38 U.S.C. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312 (2017).

7.  The criteria for service connection for a CVA with dementia, COPD, lupus erythematosus, a bilateral leg disability, a bilateral hip disability, a bilateral shoulder disability, residuals of shrapnel wounds, diabetes, a disability resulting in incontinence, CHF, and hepatitis have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

8.  The criteria for entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C. §§ 1110, 1521, 5103, 5103A (2012); 38 C.F.R. §§ 3.350, 3.352(a) (2017).

9.  The criteria for entitlement to VA death pension benefits have not been met.  38 U.S.C. §§ 101, 1501, 1503, 1541, 1543, 5107 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.271, 3.272, 3.273, 3.274, 3.275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has reopened the claim of entitlement to service connection for lupus erythematosus, and it has granted the claims of entitlement to service connection for tinnitus and depression.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to these claims.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, letters dated January 2007, June 2007, and July 2009 provided the Veteran and the Appellant with all appropriate notification.  Neither the Veteran before his death, nor the Appellant, nor a representative of either party, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Appellant's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Appellant with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service medical records have been obtained, to the extent available.  

VA has not obtained medical opinions addressing the claims for service connection for cutanea tarda, a bilateral hearing loss disability, chloracne, a heart murmur, hypertension, a connective tissue disorder, a vision disability in the right eye, peripheral neuropathy, or Parkinson's disease.  VA is not required to provide a medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, as is discussed in further detail below, a medical opinion addressing these claims is not required because new and material evidence has not been received.

Similarly, VA has not obtained a medical opinion addressing the claims for service connection for residuals of a CVA, a bilateral leg and hip disability, a bilateral shoulder disability, residuals of shrapnel wounds, incontinence, CHF, or hepatitis.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The evidence does not indicate that the Veteran was diagnosed with residuals of a shrapnel wound to the chest, incontinence, CHF, or hepatitis at any time before his death.  The existing evidence is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with the claimed disabilities, a VA examination addressing these claims is unwarranted.  With regard to the claims for service connection for residuals of a CVA, a bilateral leg and hip disability, and a bilateral shoulder disability, the evidence of record fails to show an in-service incident that gave rise to such disabilities.  Without competent evidence indicating that the Veteran experienced an in-service incident that led to the development of such disabilities, a VA examination addressing these claims is unwarranted.  

An examiner provided an opinion regarding the presence of diabetes in January 2013.  In January 2013, an examiner provided an opinion regarding the cause of the Veteran's COPD.  In January 2013 and March 2016, examiners provided opinions regarding the cause of the Veteran's death.  In March 2016, an examiner provided an opinion regarding the etiology of lupus erythematosus.  The Board finds that these opinions adequately address the issues regarding the presence and etiology of the claimed disabilities.  Thus, the Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In January 2013, the Appellant requested the opportunity to testify before the Board; in February 2013, the Appellant withdrew such request.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for cutanea tarda was last finally denied in a June 2006 decision of the Board, which found that the Veteran did not have a diagnosis of cutanea tarda.  The evidence under consideration at the time of the June 2006 Board decision consisted of medical evidence that did not diagnose the Veteran with cutanea tarda, and lay assertions that the Veteran indeed had cutanea tarda.  Since June 2006, the additional evidence added to the record consists only of lay evidence repeating the assertions that the Veteran had cutanea tarda.  Medical evidence has not been submitted suggesting that the Veteran had such a diagnosis.  Thus, the evidence added to the record is not new and material because it merely repeats allegations that the Veteran had cutanea tarda as a result of service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for cutanea tarda, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was last finally denied in a June 2006 decision of the Board, which found that new and material evidence had not been submitted following the Board's February 1997 determination that the Veteran had a bilateral hearing loss disability that preexisted service and that was not aggravated during service.  Since the Board's June 2006 denial, the additional evidence added to the record consists of numerous statements from the Veteran and the Appellant repeating that the Veteran's bilateral hearing loss was related to his service.  The evidence added to the record is not new and material because it merely repeats the lay allegations that were of record at the time of the last final denial of the Veteran's claim in June 2006.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a bilateral hearing loss disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for chloracne was last finally denied in a June 2006 decision of the Board, which found that new and material evidence had not been submitted following the Board's October 1999 determination that the Veteran did not have a current diagnosis of chloracne, nor was there an indication that chloracne was related to service.  Since June 2006, the additional evidence added to the record consists only of lay evidence repeating the assertion that the Veteran had chloracne.  Medical evidence has not been submitted suggesting that the Veteran had such a diagnosis.  Thus, the evidence added to the record is not new and material because it merely repeats the lay allegations that were previously of record that the Veteran had chloracne as a result of service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for chloracne, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for a heart murmur was last finally denied in a June 2006 decision of the Board, which found that new and material evidence had not been submitted following the Board's February 1997 determination that while the Veteran had a heart murmur, such disability was not related to service.  The evidence under consideration at the time of the June 2006 Board decision consisted of medical evidence showing that the Veteran had a heart murmur and lay evidence connecting such murmur to the Veteran's service.  Since June 2006, the additional evidence added to the record consists only of medical evidence indicating that the Veteran had a heart murmur and lay evidence repeating that the Veteran's heart murmur was related to service.  Medical evidence has not been submitted suggesting that the Veteran's heart murmur was related to service.  Thus, the evidence added to the record is not new and material because it merely repeats lay allegations that the Veteran's heart murmur was related to service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a heart murmur, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for hypertension was last finally denied in a March 1998 rating decision, which found that hypertension was not related to the Veteran's service.  The evidence under consideration at the time of the March 1998 rating decision consisted of medical evidence diagnosing the Veteran with hypertension and lay statements connecting the Veteran's hypertension to his service.  Since March 1998, the additional evidence added to the record consists only of medical evidence indicating that the Veteran received continuing treatment for hypertension and lay evidence repeating that the Veteran's hypertension was related to service.  Medical evidence has not been submitted suggesting that the Veteran's hypertension was related to service.  Thus, the evidence added to the record is not new and material because it merely repeats lay allegations that the Veteran's hypertension was related to service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for hypertension, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for a connective tissue disorder was last finally denied in a June 2006 decision of the Board, which found that a connective tissue disorder, which had first been diagnosed in the 1990s, was not related to the Veteran's service.  The evidence under consideration at the time of the June 2006 Board decision consisted of medical evidence diagnosing the Veteran with a connective tissue disorder (specifically arthritis) and lay statements relating such disorder to the Veteran's service.  Since June 2006, the additional evidence added to the record consists only of medical evidence indicating that the Veteran received continuing treatment for a connective tissue disorder and lay evidence repeating that such disorder was related to service.  Medical evidence has not been submitted suggesting that the Veteran's connective tissue disorder was related to service.  Thus, the evidence added to the record is not new and material because it merely repeats lay allegations that the Veteran's connective tissue disorder was related to service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a connective tissue disorder, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for a vision disability in the right eye was last finally denied in a June 2006 decision of the Board, which found that a vision disability in the right eye was not related to the Veteran's service.  The evidence under consideration at the time of the June 2006 decision of the Board consisted of medical evidence diagnosing the Veteran with a right eye vision disability (specifically hypertensive retinopathy) and lay statements relating such disorder to the Veteran's service.  Since June 2006, the additional evidence added to the record consists only of medical evidence indicating that the Veteran received continuing treatment for a right eye vision disorder and lay evidence repeating that such disorder was related to service.  Medical evidence has not been submitted suggesting that the Veteran's right eye vision disorder was related to service.  Thus, the evidence added to the record is not new and material because it merely repeats lay allegations that the Veteran's right eye vision disorder was related to service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a vision disability in the right eye, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for peripheral neuropathy was last finally denied in a June 2006 decision of the Board, which found that new and material evidence had not been submitted following the Board's October 1999 determination that while the Veteran had peripheral neuropathy, such disability was not related to service.  The evidence under consideration at the time of the June 2006 decision of the Board consisted of medical evidence diagnosing the Veteran with peripheral neuropathy and lay statements relating such disability to the Veteran's service.  Since June 2006, the additional evidence added to the record consists of medical evidence that does not, in fact, demonstrate continuing treatment for peripheral neuropathy, and lay evidence relating the Veteran's peripheral neuropathy to his service.  Medical evidence has not been submitted suggesting that the Veteran's peripheral neuropathy was related to service.  Thus, the evidence added to the record is not new and material because it merely repeats lay allegations that the Veteran's peripheral neuropathy was related to service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for peripheral neuropathy, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for Parkinson's disease was last finally denied in a June 2006 decision of the Board, which found that Parkinson's disease was not related to the Veteran's service.  The evidence under consideration at the time of the June 2006 decision of the Board consisted of medical evidence diagnosing the Veteran with Parkinson's disease and lay statements relating such disorder to the Veteran's service.  Since June 2006, the additional evidence added to the record consists only of medical evidence indicating that the Veteran received continuing treatment for Parkinson's disease and lay evidence repeating that such disorder was related to service.  Medical evidence has not been submitted suggesting that the Veteran's Parkinson's disease was related to service.  Thus, the evidence added to the record is not new and material because it merely repeats lay allegations that the Veteran's Parkinson's disease was related to service.  As the Appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for Parkinson's disease, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for lupus erythematosus was last finally denied in a June 2006 decision of the Board, which found that lupus erythematosus, which had first been diagnosed in 1995, was not related to the Veteran's service.  Since June 2006, the Appellant submitted a letter from Dr. Calvert, a private physician, supporting a connection between the Veteran's service and his lupus erythematosus.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the claim for service connection for lupus erythematosus was last denied because the evidence did not demonstrate a connection between the Veteran's service and his current disability.  The newly-submitted evidence relates to such a connection.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for lupus erythematosus is reopened.

Service Connection for Tinnitus

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Tinnitus is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran stated that he experienced tinnitus on a number of occasions between his March 2007 claim and his death in July 2009, including in March 2007 and November 2007.  See Charles v. Principi, 16 Vet. App. 370 (2002) (as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it).  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran contended that he was exposed to loud noises in service when serving as an engineman in the Navy.  The Board notes that the Veteran served as an engine mechanic in-service, and it finds that the Veteran's accounts of exposure to noise as a mechanic were competent and credible.  The evidence thus shows an in-service incident.  

With respect to a connection between the Veteran's tinnitus and his military service, the Board finds that the credible statements from the Veteran, particularly the testimony that he offered during an August 2004 hearing, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current tinnitus and his active duty service, and the Board finds that the medical evidence of record does not contradict the Veteran's statements.  

In sum, the Board concludes that evidence is at least in equipoise, and the claim of entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Depression 

The Board notes that a February 2009 rating decision granted service connection for PTSD based in part on the Veteran's complaints of depression.  The Board further notes that all mental health disabilities, with the exception of eating disorders, are evaluated based upon the same criteria.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, while the Board, for the purpose of clarity, grants service connection for depression, the Board notes that the existing rating of the Veteran's PTSD already contemplates the Veteran's depressive symptoms.  The Veteran's depression will thus not be rated as a separate disability because it is already rated as a symptom of the Veteran's PTSD.  

Service Connection for the Veteran's Cause of Death and COPD

The Appellant has advanced two primary theories regarding the cause of the Veteran's death.  The Appellant has primarily argued that the Veteran's death occurred as the result of his in-service exposure to herbicides while serving in Vietnam.  The Appellant has additionally argued, for example in May 2016, that his death related to in-service exposure to asbestos.  

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).  With that said, the Board notes that service connection for a cause of death that is due to tobacco use is prohibited by law.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.

Turning to the facts in this case, the Veteran served as an engine mechanic aboard the USS Savage (Savage) from November 1965 to November 1968.  In pertinent part, a command history of the Savage indicates that on August 24, 1967, the Savage served with the Coastal Surveillance Force of South Vietnam, where its mission was to patrol an assigned portion of the coast of South Vietnam to prevent the infiltration of Viet Cong men and supplies.  The Savage serviced two swift boats, which had two complete crews assigned, and which came alongside the Savage each day, exchanging crews, refueling, and receiving water and food.  One crewmember of the Savage road aboard a swift boat during each 24-hour period.  The Savage anchored in Qui Nhon Bay, Vietnam on August 28, 1967.  On September 11, 1967, the Savage left the Coastal Surveillance Force of South Vietnam and rejoined the Taiwan Patrol Force.  The Veteran otherwise served on the USS Piedmont (Piedmont), a destroyer tender.  

The Veteran separated from service in December 1968, and his service separation document shows that he received the National Defense Service Medal, the Republic of Vietnam Campaign Medal, and the Vietnam Service Medal.  The Veteran's December 1968 service separation examination showed that all of the Veteran's systems were normal, with the exception of a Grade II/VI systolic ejection murmur at the apex and lower left sternal border.  A chest x-ray was normal.  The Veteran was assessed with a functional cardiac murmur, and he was found to be physically qualified for release from active duty service. 

During his lifetime, the Veteran alleged, for example in March 2007, that he served on a river boat gunship in Vietnam and "went on many night mission[s]" to recover dead and wounded soldiers and transfer them to hospital ships.  The Veteran stated that he participated in 68 secret night missions in Vietnam.  In June 2007, the Veteran stated that in 1968, he "went into Cam Ranh Bay with [his] .45 to get supplies" and "boarded sampans to search for gun runners".  The Veteran stated otherwise that he was rarely aboard the Savage, but he instead served on swift boats.  

The Veteran was admitted to the hospital on June 24, 2009, following a sudden onset of shortness of breath, hypotension, tachycardia, and diaphoresis.  The Veteran was assessed with systemic inflammatory response syndrome, sepsis secondary to Streptococcus pneumoniae and developed respiratory acidosis, hypotension, bradycardia, and severe chronic obstructive pulmonary disease (COPD).  The Veteran had a new onset of CVA while he was hospitalized on July 4, 2009, which affected the temporal and occipital lobe.  The Veteran received comfort measures and palliative care following this CVA, and he died on July [REDACTED], 2009, at the age of 61.  The Veteran's death certificate listed an immediate cause of death of respiratory failure with a 10-day onset before death.  CVA was listed as a significant condition contributing to the Veteran's death but not resulting in his underlying cause of death.  The death certificate indicated that tobacco use contributed to the Veteran's death.  

In an undated letter, Dr. Calvert, a private physician, stated that he had been asked to write a letter regarding the relationship between the Veteran's final hospitalization and his exposure to Agent Orange.  Dr. Calvert indicated that it seemed "possible one could draw a potential link between [the Veteran's herbicide] exposure and his diabetes, which often predisposes people to infection."  Dr. Calvert indicated that the Appellant stated that there was a link between the Veteran's herbicide exposure and his cutaneous lupus.  Dr. Calvert stated that the Veteran "was on multiple immune suppressants, allegedly for this skin condition, which may have contributed to [the Veteran's] septic shock and ultimately his death".  Dr. Calvert indicated that he had rendered these opinions without reviewing the Veteran's records.  

In August 2011, Dr. Calvert stated that the Veteran had severe, irreversible damage to his lungs as a result of chronic cigarette smoking.  Dr. Calvert explained that people with weakened lungs from cigarette smoking were more likely to die from conditions such as pneumonia and had a harder time surviving for extended periods on ventilators.  Dr. Calvert stated that the Veteran's death certificate indicated that tobacco use contributed to the Veteran's death because the Veteran had a smoking-related disease and died of a pulmonary-related illness, which in the Veteran's case was pneumonia.  Dr. Calvert indicated that he had "adjusted the [Veteran's] death certificate already to please [VA] as [the Appellant] requested in order to pay [the Veteran's] benefits".  Dr. Calvert further stated that removal of the "smoking" check box from the Veteran's death certificate would constitute fraud.  

In January 2013, a VA examiner opined that it was at least as likely as not that the Veteran's tobacco-related COPD contributed to his death.  The examiner found that the Veteran's death was not related to asbestos exposure.  The examiner noted that asbestosis was a restrictive lung disease; emphysema, however, was an obstructive lung disease.  The examiner did not find that the medical literature supported a connection between emphysema and asbestosis.  The medical literature, as early as 1964, however, supported a connection between cigarette smoking and emphysema.  

Turning to a review of these facts, the Board finds that the weight of the evidence, and particularly the August 2011 opinion of Dr. Calvert and the January 2013 opinion of a VA examiner, supports a finding that it was not any incident of the Veteran's military service, but it was instead the Veteran's long-term cigarette smoking, that resulted in his death.  As noted above, service connection for a cause of death that is related to tobacco use is prohibited by law, and both the Appellant's claim for service connection for the cause of the Veteran's death and the claim for service connection for COPD fail on this basis.  

In arriving at this conclusion, the Board has considered the Appellant's arguments that the Veteran was exposed to herbicides while serving in Vietnam, and that such exposure itself resulted in his death, or resulted in the Veteran developing disabilities (such as COPD and lupus erythematosus) that caused his death.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam war will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1) (2012); 38 C.F.R. § 3.307(a)(6) (2012).  To be entitled to a presumption of service connection based on in-service herbicide exposure, a veteran must have set foot on the landmass of Vietnam or served on its inland waters (also referred to as "brown water") between January 9, 1962, and May 7, 1975.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

While qualifying service in Vietnam includes brown water service, it does not include service on deep-water naval vessels in Vietnam's offshore waters (also referred to as "blue water").  38 C.F.R. § 3.307(a)(6)(iii) (2017); Haas v. Peak, 525 F.3d 1168; 66 Fed. Reg. 23, 166; see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).  A list of ships that operated in the inland waterways of Vietnam has been compiled and updated in November 2017.  See https://www.benefits.va.gov/compensation/docs/shiplist.docx.  As such, the most recent VA guidance indicates that Vietnam's "inland waterways" does not include open deep-water bays and harbors such as Qui Nhon Bay Harbor, where the Savage anchored.  Instead, Qui Nhon Bay is considered to be part of the offshore waters of Vietnam, or "blue water", because of the harbor's deep-water anchorage capabilities and open access to the South China Sea.  Id.  The anchoring (and not docking) of the Savage at Qui Nhon Bay thus does not demonstrate that the Veteran served in Vietnam or its inland waterways.  

The Board otherwise finds that the weight of the evidence does not support the contentions of the Veteran and the Appellant that the Veteran actually served in Vietnam.  To the extent the Veteran and the Appellant have alleged that the Veteran participated in some 68 covert missions into Vietnam during the 19-day period when the Savage serviced swift boats off the coast of South Vietnam, the Board finds these allegations to lack credibility.  The Veteran's personnel records show no evidence that he entered the landmass of Vietnam, the command history of the Savage does not suggest that its sailors participated in continuing covert missions into Vietnam, and the Veteran's in-service experience and training as an engine mechanic is inconsistent his statements that he participated in dozens of secret missions into the landmass of Vietnam.  The Board finds that these allegations lack credibility, and the statements do not support a finding that the Veteran actually served in Vietnam or its inland waterways.  

In sum, the Board finds that the Veteran's service aboard the deep water vessels Savage and Piedmont does not qualify as service in "Vietnam" for the purpose of presumptive service connection, and the record does not otherwise support a finding that the Veteran actually served in Vietnam.  The Veteran is therefore not presumed to have been exposed to herbicides in service, nor does the evidence show that the Veteran was actually exposed to herbicides in service.  

With this in mind, the Board places little probative weight in Dr. Calvert's undated letter that suggested a connection between the Veteran's agent orange exposure and his death.  The letter explicitly stated that it was not based on a review of pertinent medical evidence, and the Board, as the finder of fact, has found that the evidence does not support a finding that the Veteran was exposed to herbicides in service.  The Board thus finds that the evidence does not support a finding that the Veteran's death related to in-service herbicide exposure, or to any disability claimed to have resulted from in-service herbicide exposure.  

With regard to the contention that the Veteran's in-service exposure to asbestos related to his death or development of COPD, even assuming that the Veteran was indeed exposed to asbestos, the January 2013 examiner explained that the Veteran's respiratory disability was obstructive in nature, and not the restrictive lung disease that resulted from asbestos exposure.  

The Board otherwise acknowledges that the Appellant has argued that the Veteran's cause of death and COPD were related to his service.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cause of death and COPD is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against such a connection, with greater probative weight than the Appellant's lay opinions.  

In sum, the Board is sympathetic to the Appellant for the death of her spouse.  After a careful review of the record, however, the Board finds that the preponderance of the evidence is against the claims for service connection for the cause of the Veteran's death and COPD, and that the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for CVA with Dementia, Lupus Erythematosus, a Bilateral Leg Disability, a Bilateral Hip Disability, and a Bilateral Shoulder Disability

The Appellant has argued that the Veteran had a CVA with dementia, lupus erythematosus, a bilateral leg disability, a bilateral hip disability, and a bilateral shoulder disability as a result of his in-service exposure to herbicides while serving in Vietnam.  The Board will discuss these claims together because, in each case, the evidence fails to demonstrate that the Veteran suffered an in-service event or injury leading to such disabilities.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Arthritis and lupus erythematous are chronic diseases, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service incurrence will be presumed for arthritis and lupus erythematosus if manifested to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.

Turning to the facts in this case, with regard to the claim for service connection for CVA with dementia, the Veteran's December 1968 separation examination indicates that the Veteran's vascular system was normal.  The Veteran's service treatment records are otherwise silent for any complaints relating to a CVA or dementia.  Following service, in August 2002, an MRI of the brain showed mild small vessel disease, no significant atrophy, and essentially no structural changes.  It was noted that the Veteran had mild cortical atrophy consistent with aging.  In July 2004, the Veteran was admitted for treatment with a diagnosis of CVA.  The Veteran was noted to be status post-CVA with a residual left blind spot.  In a March 2005 consultation with VA's Alzheimer's clinic, it was noted that the Veteran showed no clinical or radiological signs of dementia.  In March 2007, the Veteran complained of experiencing confusion.  The Veteran filed a claim of entitlement to service connection for a CVA with dementia in July 2007.  In an October 2008 examination addressing the Veteran's PTSD, no dementia was noted.  During the hospitalization immediately preceding the Veteran's July 2009 death, the Veteran had a new onset of CVA on July 4, 2009, which affected the temporal and occipital lobes.  In an undated letter, Dr. Calvert indicated that the Veteran, following his CVA, "was having problems with delirium".  

With regard to the claim for service connection for lupus erythematosus, the Veteran's December 1968 separation examination indicates that the Veteran's skin and lymphatic system were normal.  The Veteran's service treatment records are otherwise silent for any complaints relating to lupus.  Following service, the Veteran presented with symptoms of sores in 1995.  In January 1997, a biopsy confirmed that the pathology of the Veteran's sores was consistent with lupus.  In an undated letter, Dr. Calvert stated that it was "possible [the Veteran's] chronic skin condition . . . was linked to agent orange exposure given the history provided by his wife on the matter."  In March 2016, a clinician found that the Veteran's lupus erythematosus was less than likely related to the Veteran's active duty service.  The examiner noted that the Veteran's skin was normal at the time of his separation from service, and the examiner otherwise found no evidence of skin problems or other in-service incident giving rise to lupus erythematosus.  

With regard to the claim for service connection for a bilateral leg and hip disability, the Veteran's December 1968 separation examination indicates that the Veteran's lower extremities were normal.  The Veteran's service treatment records are otherwise silent for any complaints relating to his legs and hips.  Following service, in a December 1995 VA examination, the Veteran did not complain of musculoskeletal or neurological symptoms in his lower extremities.  In February 1998, the Veteran complained of pain in his feet.  In October 2004, the Veteran complained of experiencing pain and swelling in his lower extremities since July 2004.   In December 2004, the Veteran was assessed with trochanteric bursitis of the hips.  The Veteran was followed by rheumatology, which assessed the Veteran with trochanteric bursitis, from that time until his July 2009 death.  

With regard to the claim for service connection for a bilateral shoulder disability, the Veteran's December 1968 separation examination indicates that the Veteran's upper extremities were normal.  The Veteran's service treatment records are otherwise silent for any complaints relating to his shoulders.  Following service, in a December 1995 VA examination, the Veteran complained of first experiencing bilateral shoulder pain during the summer of 1995.  A December 1995 x-ray examination showed degenerative spurring of both acromioclavicular joints.  In February 1998, a clinician noted that the Veteran had experienced pain in his left shoulder about three years before.  In March 2008, a rheumatologist assessed the Veteran with shoulder bursitis.  

Turning to an analysis of these facts, it is undisputed that the Veteran suffered from several CVAs, including one that immediately preceded his death in July 2009.  Similarly, the Veteran was diagnosed and treated for lupus erythematosus, trochanteric bursitis, and a bilateral shoulder disability during his lifetime.  At issue, however, is whether such disabilities were related to the Veteran's active duty service.  Both the Veteran, during his lifetime, and the Appellant have claimed that such disabilities related to the Veteran's in-service exposure to herbicides that occurred as a result of his service on the landmass of Vietnam and in Vietnam's inland waterways.  As the Board explained in its above discussion of the issue of entitlement to service connection for the Veteran's death, however, the weight of the evidence is against a finding that the Veteran actually served on Vietnam's landmass or in its inland waters.  The Board thus does not presume that the Veteran was exposed to herbicides in service, and it otherwise finds that the evidence does not show that the Veteran was exposed to herbicides while serving in Vietnam.  

To the extent that clinicians, for example Dr. Calvert, stated that the Veteran was indeed exposed to herbicides in service, such statements were based only on the history that the Appellant reported.  As the Board stated above, a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board thus finds that such statements do not establish the presence of an in-service incident that led to the Veteran's later diagnoses with CVAs, lupus erythematosus, a bilateral leg disability, a bilateral hip disability, and a bilateral shoulder disability.  The Appellant has not otherwise identified an in-service incident that led to the Veteran developing CVAs, lupus erythematosus, a bilateral leg disability, a bilateral hip disability, or a bilateral shoulder several decades after his separation from service.

The Board has also considered whether the Appellant has presented a continuity of symptomatology associated with the Veteran's lupus erythematosus and bilateral shoulder disability, and it finds that she has not done so.  The record contains no complaints relating to lupus or a bilateral shoulder disability for over 25 years after the Veteran separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  The Veteran's skin and upper extremities were normal at the time of his separation from service, thereby providing contemporaneous evidence against a finding that he had a lupus erythematosus disability or bilateral shoulder disability at that time or continuously since service.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a lupus erythematosus disability and bilateral shoulder disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board finds that the preponderance of the evidence is against the claims for service connection for CVA with dementia, lupus erythematosus, a bilateral leg disability, a bilateral hip disability, and a bilateral shoulder disability, and the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran has not been prejudiced by the Board's adjudication of the claim for service connection for lupus erythematosus on the merits after determining that new and material evidence had been submitted.  The record shows that the RO considered the claim on the merits as well, and so there can be no prejudice.

Service Connection for Residuals of a Shrapnel Wound to the Chest, Diabetes, Incontinence, CHF, and Hepatitis

The Board will discuss the claims of entitlement to service connection for residuals of a shrapnel wound to the chest, diabetes, incontinence, CHF, and hepatitis together because each of these claims fails for the same reason: the weight of the evidence fails to demonstrate that the Veteran actually had any of these claimed disabilities before his death in July 2009.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

With regard to the Veteran's claim of entitlement to service connection for residuals of a shrapnel wound to the chest, the Veteran's service treatment records are silent for any complaint of, or treatment for, a shrapnel wound to the chest.  The Veteran's December 1968 separation examination indicates that the Veteran's chest and skin were normal, and a chest x-ray was negative.  The Veteran's December 1968 service separation document does not show the award of the Purple Heart or other decoration suggesting that the Veteran received an in-service shrapnel injury.  Following service, the Veteran filed a claim for service connection for residuals of a shrapnel wound to the chest in March 2007.  At that time, the Veteran stated that he sustained his injury after he "took on fire" in service.  The medical evidence shows that at no time before his death in July 2009 did he complain of, nor receive treatment for, residuals of shrapnel injuries.  

Thus, the weight of the evidence does not support a finding that the Veteran received a shrapnel injury in-service, nor was he diagnosed with or treated for residuals of such an injury before his death.  The Board has considered the lay statements indicating that the Veteran indeed had shrapnel injuries, but it places little weight in such statements, given that the Veteran's service treatment records and post-service medical records are entirely silent for complaints of shrapnel injuries.  In sum, with the weight of the evidence against a finding that the Veteran had a current disability before his death, the Board concludes that the criteria for service connection for  residuals of a shrapnel wound to the chest have not been met, and the claim is denied.

With regard to the Veteran's claim of entitlement to service connection for diabetes, a March 2007 emergency department note indicated that the Veteran's past medical history was negative for diabetes.  In June 2007, a clinician noted that the Veteran's hemoglobin A1C had been elevated in the past, which was consistent with a finding of diabetes.  The Veteran's A1C at that time, however, was normal.  The Veteran was noted to have some elevation of blood sugar at times that was worsened by steroid use.  The Veteran was discharged with a diagnosis of diabetes.  In August 2009, upon the Appellant's request, a clinician reviewed the Veteran's medical treatment records and found no evidence of diabetes.  The clinician noted that the Veteran's blood sugar readings were mostly normal, and the Veteran's hemoglobin A1C test was normal, with only one slightly elevated level in the past.  The VA clinician was thus unable to diagnose the Veteran with diabetes.  In a September 2010 opinion solicited by the Appellant, while a physician referred to the Veteran having diabetes, the physician indicated that he made such a statement without reviewing the Veteran's medical records.  In January 2013, a VA examiner found that the Veteran did not have a diagnosis of diabetes, noting the August 2009 opinion of the Veteran's primary care physician.  

Thus, the weight of the evidence does not support a finding that the Veteran was diagnosed with or treated for diabetes before his death.  While the June 2007 clinician appeared to assess the Veteran with diabetes, such assessment appeared to be based only on an understanding of the Veteran's past history, because the clinician found the Veteran's A1C to be normal.  Indeed, clinicians in August 2009 and January 2013 were unable to find that the Veteran had been so diagnosed.  Furthermore, while the September 2010 clinician indicated that the Veteran had diabetes, such observation was not based on a review of the Veteran's medical records, but was instead based on a medical history that the Appellant had provided.  The Board has considered the lay statements indicating that the Veteran indeed had diabetes, but it places little weight in such statements, given that the Veteran's post-service medical records are silent for treatment for diabetes, and the most probative medical evidence, upon review of the Veteran's medical records, was unable to find that the Veteran had diabetes.  In sum, with the weight of the evidence against a finding that the Veteran had a current disability before his death, the Board concludes that the criteria for service connection for diabetes have not been met, and the claim is denied.

With regard to the claim of entitlement to service connection for a disability resulting in incontinence, the Veteran's service treatment records show no treatment for, or complaint of, urinary incontinence.  The Veteran's December 1968 separation examination indicates that the Veteran's genitourinary system was normal.  Following service, the Veteran filed a claim of entitlement to service connection for urinary incontinence in March 2007, arguing that he experienced incontinence secondary either to diabetes or to in-service herbicide exposure.  Also in March 2007, a clinician noted that the Veteran complained of new urinary incontinence, and the clinician noted that the Veteran had a "history of urinary cough - rule out [urinary tract infection]".  While the Board acknowledges this single, subjective complaint of incontinence, the Veteran's treatment records otherwise fail to diagnose the Veteran with a disability resulting in incontinence.  

Thus, while the weight of the evidence shows that the Veteran complained of incontinence on one occasion, it does not support a finding that the Veteran was actually diagnosed with a disability resulting in incontinence since filing his appeal.  The Board has considered the lay statements as to the presence of an incontinence disability, but finds that the determination of whether the Veteran suffered from an incontinence disability to be outside the realm of lay expertise, particularly when the medical evidence shows that the Veteran actually complained of incontinence on only one occasion.  In sum, with the weight of the evidence against a finding that the Veteran had a current disability before his death, the Board concludes that the criteria for service connection for incontinence have not been met, and the claim is denied.

With regard to the claim of entitlement to service connection for CHF, the Veteran filed a claim of entitlement to service connection for CHF in July 2007.  In July 2009 records associated with the Veteran's final hospitalization before his death, a clinician noted that the Veteran had a past medical history of CHF with an unknown last ejection fraction.  The Veteran was not, however, assessed with CHF at that time.  In January 2013, an examiner found that the Veteran did not have a confirmed diagnosis of ischemic heart disease before his death.  The Board otherwise finds that the medical records do not show a diagnosis with CHF at any time before the Veteran died.  

Thus, while a July 2009 clinician indicated that the Veteran had a past history of CHF, the weight of the evidence of record does not support a finding that the Veteran was actually diagnosed with CHF at any time since filing his appeal.  The July 2009 notation does not appear to have been based on a review of the Veteran's medical records, nor was CHF assessed at that time.  The Board thus finds that this notation of a past history of CHF, without evidence of an actual diagnosis with CHF at any time, does not demonstrate that the Veteran had CHF before his death.  The Board has considered the lay statements as to the presence of CHF, but it finds that the determination of whether the Veteran suffered from CHF to be outside the realm of lay expertise, particularly when the medical evidence shows that the Veteran otherwise suffered from pulmonary disease related to smoking.  In sum, with the weight of the evidence against a finding that the Veteran had a current disability before his death, the Board concludes that the criteria for service connection for CHF have not been met, and the claim is denied.

With regard to the claim of entitlement to service connection for hepatitis, the Veteran filed a claim of entitlement to service connection in January 2009, at which time he claimed he was part of a "hepatitis outbreak" in service.  In May 2009, the Veteran broadly claimed that he was "ill for a while" after drinking contaminated water in service.  The Board finds that the medical records do not show a diagnosis with, or treatment for, hepatitis at any time before the Veteran died.  The Board has considered the lay statements indicating that the Veteran indeed had hepatitis, but it places little weight in such statements, given that the Veteran's medical records are entirely silent for any treatment for hepatitis.  In sum, with the weight of the evidence against a finding that the Veteran had a current disability before his death, the Board concludes that the criteria for service connection for hepatitis have not been met, and the claim is denied.

SMC

SMC is payable if, as the result of service-connected disability, the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2017); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352(a) (2017).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a) (2017).

SMC is also payable when the Veteran has a single service-connected disability rated as 100 percent disabling, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of his service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2017).

In this case, the Appellant has not specifically contended that the Veteran required regular aid and attendance solely as the result of his service-connected disabilities, which include only PTSD with depression and tinnitus.  Instead, the Appellant has broadly argued that the totality of the Veteran's disabilities, which are listed on the first page of this decision, resulted in his need for aid and attendance.  

During his lifetime, the evidence of record does not show that the Veteran, as the result of service-connected disability, had an anatomical loss or loss of use of both feet, or of one hand and one foot; have blindness in both eyes with visual acuity of 5/200, nor was the Veteran permanently bedridden.  The Veteran was not so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities alone.  

The evidence is against a finding that the Veteran was unable to dress himself or to keep himself ordinarily clean and presentable as a result of his PTSD with depression and tinnitus, and neither the Veteran nor the Appellant so argued.  The Veteran's service-connected disabilities did not require frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without such aid, nor has the Veteran or the Appellant so argued.  The weight of the evidence does not show that the Veteran had, as a result of his service-connected disabilities, the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness, nor has the Veteran or the Appellant so argued.  The weight of the evidence does not show that the Veteran, as a result of his service-connected disabilities, was unable to attend to the wants of nature, nor has the Veteran or the Appellant so argued.  The weight of the evidence does not show that the Veteran had, as a result of his service-connected disabilities, incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment, nor has the Veteran or the Appellant so argued.  Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran was so helpless as to need regular aid and attendance as the result of his service-connected disabilities.

With regard to the Veteran's housebound status, the Veteran did not have a single service-connected disability rated as 100 percent disabling without resort to individual unemployability.  Furthermore, the evidence does not suggest that the Veteran had at any time been permanently housebound by reason of service-connected disability.

Accordingly, the Board concludes that the Veteran was not entitled to SMC based on the need for aid and attendance or housebound status.  In rendering this decision, it is important for the Appellant to recognize that VA has already acknowledged the severity of the Veteran's disabilities with its existing evaluation.  As stated above, however, the evidence of record simply does not meet the criteria for the additional award of SMC based on the need for regular aid and attendance or being housebound.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension

Death pension is available to the surviving spouse of a veteran because of a non-service connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C. §§ 101, 1521(j), 1541 (2012); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2017).  A basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1521(a), (b) (2012); 38 C.F.R. § 3.3(a)(3).  The MAPR for a surviving spouse with no dependents has been as follows: in 2010, $7,933; in 2011, $8,219; in 2012, $8,359; in 2013, $8,485; in 2014, $8,630; in 2015, $8,630; in 2016 and 2017, $8,656.  

The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).

To determine the annual countable income, payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. § 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded, and it is therefore included as countable income.  38 C.F.R. § 3.272.

Medical expenses in excess of five percent of the applicable MAPR may be excluded from the appellant's income for the same 12-month period, to the extent that such expenses were actually paid.  38 C.F.R. § 3.272(g)(2)(iii).  Such expenses must be out-of-pocket expenses for which the surviving spouse received no reimbursement, such as through an insurance company.  However, the medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  Amounts paid by a spouse before the Veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).  Amounts paid by a surviving spouse for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) may be excluded from the appellant's income.  38 C.F.R. § 3.272(h)(1)(ii).

The Appellant's July 2009 claim of entitlement to death pension benefits was initially granted in a December 2009 decision, which discontinued such benefits on October 1, 2009.  Upon the Appellant's submission of documentation indicating that she had actually paid for the Veteran's funeral expenses and her own medical expenses, a March 2011 decision granted the Appellant's death pension benefits until October 1, 2010, at which time it was found that the Appellant's annual countable income exceeded the MAPR.  The Board will examine whether the Appellant is entitled to death pension benefits at any time since October 1, 2010.

The Appellant's annual income has exceeded the above-listed MAPR since filing her claim.  In 2010, the Appellant received an annual income of $14,556 from the SSA, based on a monthly benefit payment of $1,213.  In 2011, the Appellant received an annual income of $15,084 from the SSA, based on a monthly benefit payment of $1,257.  In 2012, the Appellant received an annual income of $15,084 from the SSA, based on a monthly benefit payment of $1,257.  In 2013, the Appellant received an annual income of $15,336 from the SSA, based on a monthly benefit payment of $1,278.  In 2014, the Appellant received an annual income of $15,664 from the SSA, based on a monthly benefit payment of $1,297.  In 2015, the Appellant received an annual income of $15,828 from the SSA, based on a monthly benefit payment of $1,319.  Thus, the Board notes that the Appellant's annual SSA income has exceeded the MAPR at all times since October 1, 2010.  

This determination does not end the Board's analysis, because it must now determine whether the Appellant has submitted sufficient evidence of expenses that reduce the amount of her annual countable income.  The Board acknowledges that the Appellant has broadly contended that she has incurred both the Veteran's medical expenses related his final illness and her own medical expenses following the Veteran's death.  For example, in April 2015, the Appellant listed medical and other expenses that she had incurred between February 2015 and April 2015.  In June 2015, the Appellant listed a medical expense of over $1.7 million relating to the Veteran's final hospitalization.  As explained above, medical expenses may indeed offset the Appellant's annual countable income, to the extent that such expenses are greater than five percent of the applicable MAPR.  With that said, the Appellant has not provided documentation showing that she actually paid for such expenses.  The lack of such evidence is particularly relevant because the evidence demonstrates that the Appellant has previously claimed expenses that she had not actually paid.  For example, beginning in July 2009, the Appellant claimed to have paid over $6,000 for the Veteran's funeral.  It was only in March 2011, however, that the funeral home reported that it had actually been paid for its services, and such cost to the Appellant formed the basis of the RO's grant of death pension benefits until October 1, 2010.  Without documentation showing that the Appellant actually paid for the medical expenses she claims, the Board finds that such expenses cannot be deducted from the Appellant's countable income.  The Appellant's countable income exceeds the MAPR, and death pension benefits are therefore not payable.  

The Appellant has stated on a number of occasions that she experiences difficulty in paying for her expenses. The Board sympathizes with the Appellant, but unfortunately it is bound by the controlling law and regulations.  Under the law, the Board may not award death pension benefits in cases in which the Appellant's annual income exceeds the applicable MAPR.  Thus, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
















ORDER

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for cutanea tarda is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for a bilateral hearing loss disability is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for chloracne is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for a heart murmur is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for hypertension is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for a connective tissue disorder is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for a vision disability of the right eye is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for peripheral neuropathy is denied.

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for Parkinson's disease is denied.

The claim for service connection for lupus erythematosus is reopened, and the appeal is allowed to that extent only.

Service connection for tinnitus is granted. 

Service connection for depression, which is already contemplated as a symptom of PTSD, is granted.  

Service connection for the Veteran's cause of death is denied.  

Service connection for COPD is denied.  

Service connection for a CVA with dementia is denied.  

Service connection for lupus erythematosus is denied.

Service connection for a bilateral leg disability is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a bilateral shoulder disability is denied.  

Service connection for residuals of a shrapnel wound to the chest is denied.  

Service connection for diabetes is denied.  

Service connection for incontinence is denied.  

Service connection for CHF is denied.  

Service connection for hepatitis is denied.  

SMC is denied.

Death pension benefits are denied.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


